DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 sare provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/254,937 (“App 937”). Although the claims at issue are not identical, they are not patentably distinct from each other because
Consider application claim 1, claim 16 of App 937 discloses a video encoding or decoding apparatus comprising: a memory storing instructions; and one or more processors configured to execute the instructions to: control a use range of an image for use in intra-prediction for a block to be processed, to be equal to or less than a first maximum range for the intra-prediction beyond an end portion of a coding tree unit in a predetermined direction, the coding tree unit including the block to be processed, and control, when the use range is not controlled to be equal to or less than the first maximum range, the use range to be a second maximum range larger than the first maximum range, wherein the use range includes multiple lines, all of the multiple lines being contiguously positioned, when the use range is controlled to be the second maximum range.
Claim 16 of App 937 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 2, claim 18 of App 937 discloses a difference between the first and second maximum ranges is a value larger than one sample.
Claim 18 of App 937 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 3, claim 19 of App 937 discloses the one or more processors are configured to execute the instructions to control, in case of a predetermined condition, the use range to be a fixed value.
Claim 19 of App 937 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 4, application claim 4 recites the method implemented by the apparatus recited in application claim 1.  Thus, application claim 4 is rejected for the same reasons.
Consider application claim 5, application claim 5 recites the method implemented by the apparatus recited in application claim 2.  Thus, application claim 5 is rejected for the same reasons.
Consider application claim 6, application claim 6 recites the method implemented by the apparatus recited in application claim 3.  Thus, application claim 6 is rejected for the same reasons.
Consider application claim 7, application claim 7 recites the non-statutory computer-readable recording medium storing instructions executed by the apparatus recited in application claim 1.  Thus, application claim 7 is rejected for the same reasons.
Consider application claim 8, application claim 8 recites the non-statutory computer-readable recording medium storing instructions executed by the apparatus recited in application claim 2.  Thus, application claim 8 is rejected for the same reasons.
Consider application claim 9, application claim 9 recites the non-statutory computer-readable recording medium storing instructions executed by the apparatus recited in application claim 3.  Thus, application claim 9 is rejected for the same reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2021/0006799 A1).
Consider claim 1, Lee teaches a video encoding or decoding apparatus comprising: a memory storing instructions (memory for storing program instructions [0301]); and one or more processors configured to execute the instructions () to: control a use range of an image for use in intra-prediction for a block to be equal to or less than a first maximum range if the image for use in intra-prediction for the block processed is located beyond an end portion of a coding tree unit in a predetermined direction (determining the number of reference sample lines or position of the reference sample lines based on an intra prediction mode and position of the current block, wherein the position of the current block is also affected by whether current block is position near a boundary of the CTU.  Also, setting range to be number of reference sample line candidates as 1, which is the first maximum range [0155]), and control the use range of the image for use in intra-prediction for the block to be equal to or less than a second maximum range if the image for use in intra-prediction for the block to be processed is not located beyond the end portion of the coding tree unit in the predetermined direction (setting number of reference sample line candidates as 3, larger than the first maximum range), wherein the second maximum range is wider than the first maximum range (the second maximum range: 3, which is larger than the first maximum range: 1 [0155]), wherein the use range comprises multiple lines, and wherein the multiple lines are successively positioned when the use range is controlled to be equal to or less than the second maximum range (all multiple lines are successively positioned.  [0155]).
Consider claim 2, Lee teaches a difference between the first maximum range and the second maximum range is larger than one sample (the difference is 2 [0155]).
Consider claim 3, Lee teaches the one or more processors are configured to execute the instructions to control the use range to be a fixed value (fixed reference line based on the location of the current block [0155]).
Consider claim 4, claim 4 recites the method implemented by the apparatus in claim 1.  Thus, it is rejected for the same reasons.
Consider claim 5, claim 5 recites the method implemented by the apparatus in claim 2.  Thus, it is rejected for the same reasons.
Consider claim 6, claim 6 recites the method implemented by the apparatus in claim 3.  Thus, it is rejected for the same reasons.
Consider claim 7, claim 7 recites the non-statutory computer-readable recording medium storing instructions executed by the apparatus in claim 1.  Thus, it is rejected for the same reasons.
Consider claim 8, claim 8 recites the non-statutory computer-readable recording medium storing instructions executed by the apparatus in claim 2.  Thus, it is rejected for the same reasons.
Consider claim 9, claim 9 recites the non-statutory computer-readable recording medium storing instructions executed by the apparatus in claim 3.  Thus, it is rejected for the same reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/           Primary Examiner, Art Unit 2486